DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,263,872. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current applications are already covered by the patented claims.

The invention is directed to a wagering game with group wagering system where the range and the winnings odds are defined based on the groups and participants of the wagering game. The patented claim of US 11,263,872 has exact same limitations in exception to small difference where the patented claims recites “participants of the race reaches the designated point” and in the current claim the point is replaced with the “outcome”. A designated point on the game or the outcome of the game essentially means the same thing except outcome is a broader term. Therefore, the current invention is not patentably distinct over the patented claims. 
A side by side comparison is produced below. 



US 11,263,872
Current claim
1.  An apparatus comprising:
at least one processor configured to control: assigning participants of a race to respective groups of a set of three groups, wherein each of the participants has respective odds associated therewith of winning the race, wherein at least one first participant of the participants has odds in a first range, at least one second participant of the participants has odds in a second range, and the remaining participants have odds in a third range between the first range and the second range, wherein the odds in the first range are more favorable than the odds in the second range, and wherein the at least one first participant is assigned to a first group of the set of three groups, the at least one second participant is assigned to a second group of the set of three groups, at least a portion of the remaining participants is assigned to a third group of the set of three groups, and there are at least two members of the at least the portion of the remaining participants;
receiving a wager on the second group of the set of three groups, in which the wager wins if any of the at least one second participant reaches a designated point before a predetermined number of other participants of the participants of the race reaches the designated point; 
receiving another wager on the third group of the set of three groups, in which the another wager wins if any one of the at least the portion of the remaining participants reaches the designated point before the predetermined number of the other participants reaches the designated point; determining which one group of the set of three groups is a winning group based on at least one finishing position of at least one of the participants at the designated point; and facilitating payments for wagers made on the winning group in response to determining that the winning group is the winning group.



2. An apparatus comprising: at least one processor configured to control: assigning participants of an event to respective groups of a set of three groups, wherein each of the participants has respective odds associated therewith of attaining an outcome in the event, wherein at least one first participant of the participants has odds in a first range, at least one second participant of the participants has odds in a second range, and remaining participants have odds in a third range between the first range and the second range, wherein the odds in the first range are more favorable than the odds in the second range, and wherein the at least one first participant is assigned to a first group of the set of three groups, the at least one second participant is assigned to a second group of the set of three groups, at least a portion of the remaining participants is assigned to a third group of the set of three groups, and there are at least two members of the at least the portion of the remaining participants;
 receiving a wager on the second group of the set of three groups, in which the wager wins if any of the at least one second participant attains a designated outcome before a predetermined number of other participants of the participants of the event attains the designated outcome; receiving another wager on the third group of the set of three groups, in which the another wager wins if any one of the at least the portion of the remaining participants attains the designated outcome before the predetermined number of the other participants attains the designated outcome; determining which one group of the set of three groups is a winning group based on at least one of the participants attaining the designated outcome; and facilitating payments for wagers made on the winning group in response to determining the one group is the winning group.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619